NOT RECOMMENDED FOR PUBLICATION
                               FILE NAME: 21A0167N.06



                                        Case No. 19-2351

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
  MEAT TOWN INC.,                                    )                           Mar 30, 2021
                                                     )                       DEBORAH S. HUNT, Clerk
        Plaintiff-Appellant,                         )
                                                     )
                 v.                                  )
                                                     )     ON APPEAL FROM THE
  SENTINEL INSURANCE COMPANY,                        )     UNITED STATES DISTRICT
                                                     )     COURT FOR THE EASTERN
        Defendant-Appellee.                          )     DISTRICT OF MICHIGAN
                                                     )

Before: BATCHELDER, MOORE, and ROGERS, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. In this insurance coverage dispute, the

district court ruled for the defendant insurance company on cross-motions for summary judgment,

ending the action. The plaintiff appeals that summary-judgment ruling as well as the district

court’s ruling on a discovery-sanctions motion. For the reasons that follow, we AFFIRM.

                                                I.

       This is a lawsuit by a Michigan company against its out-of-state insurer, filed in Michigan

and removed to federal court under diversity jurisdiction. Michigan law governs the interpretation

and application of the insurance policy. Hantz Fin. Servs., Inc. v. Am. Int’l Specialty Lines Ins.

Co., 664 F. App’x 452, 456 (6th Cir. 2016). Under Michigan law, “[a]n insurance policy is similar

to any other contractual agreement.” Hunt v. Drielick, 852 N.W.2d 562, 565 (Mich. 2014). “A

fundamental tenet of [Michigan law] is that unambiguous contracts . . . must be enforced as written

. . . according to their unambiguous terms because doing so respects the freedom of individuals

freely to arrange their affairs via contract.” Rory v. Cont’l Ins. Co., 703 N.W.2d 23, 30 (Mich.
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


2005) (citation omitted). Consequently, while “exclusionary clauses in insurance policies are

strictly construed in favor of the insured, . . . it is impossible to hold an insurance company liable

for a risk it did not assume, and, thus, clear and specific exclusions must be enforced.” Hunt, 852

N.W.2d at 565-66 (editorial marks, quotation marks, and citations omitted).

        The insurance policy in this case voids all coverage if the insured conceals or misrepresents

material facts concerning its claim; e.g., commits fraud. Under Michigan law, to effectuate such

a provision, the insurer must prove that the claim was (1) knowingly false or made in reckless

disregard for the truth, and (2) material, such that the insured intended to induce the insurer to act

upon it. Sinkfield v. State Farm Ins., 580 F. App’x 323, 326 (6th Cir. 2014) (quoting Rayis v.

Shelby Mut. Ins. Co., 264 N.W.2d 5, 8 (Mich. Ct. App. 1978)); see also West v. Farm Bureau Mut.

Ins. Co., 259 N.W.2d 556, 557 (Mich. 1977). “Furthermore, under Michigan law, it matters not

that the fraud [was] perpetrated in connection with only a portion of the loss claimed by an

insured.” McKellar v. State Farm Fire & Cas. Co., No. 14-cv-13730, 2016 WL 304759, at *9

(E.D. Mich. Jan. 26, 2016) (relying on Martin v. Farm Bureau Gen. Ins. Co., 2008 WL 1807940

(Mich. Ct. App. Apr. 22, 2008) (“To void the policy, the insured is not required to lie about all of

his or her losses; rather a lie related to a single loss operates to void the policy.”)).

        This appeal stems from the district court’s grant of summary judgment to the insurer on

the basis that the insured’s misrepresentations voided the policy under its clear terms. We review

a grant of summary judgment de novo. Goodman v. J.P. Morgan Inv. Mgmt., Inc., 954 F.3d 852,

859 (6th Cir. 2020). Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). To overcome summary judgment, the nonmoving party must “present

sufficient evidence to permit a reasonable jury to find in its favor.” Willard v. Huntington Ford,

Inc., 952 F.3d 795, 805 (6th Cir. 2020) (citation omitted). We commonly refer to this as “requiring

                                                    2
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


more than a ‘scintilla’ of evidence,” and emphasize that “a party may not avoid summary judgment

by resorting to speculation, conjecture, or fantasy.” K.V.G. Properties, Inc. v. Westfield Ins. Co.,

900 F.3d 818, 823 (6th Cir. 2018) (quotation marks and citations omitted).

        Just like the district court, we view the evidence “in a light most favorable to the

[nonmoving] party. . . , giving that party the benefit of all reasonable inferences.” Baker v. City of

Trenton, 936 F.3d 523, 529 (6th Cir. 2019). But we can affirm on any basis supported by the

record. Keathley v. Grange Ins. Co., 803 F. App’x 907, 912 (6th Cir. 2020) (citing Pipefitters

Local 636 Ins. Fund v. Blue Cross & Blue Shield, 722 F.3d 861, 865 (6th Cir. 2013)).

                                                      II.

        Meat Town Inc. was a retail butcher and grocer in Detroit, Michigan. Because it was

predominantly a butcher shop, selling a large volume of perishable products, its entire retail space

was refrigerated and was laid out with three large, glass cases that displayed fresh meat and served

as customer-service counters, two large freezers that displayed frozen meat, and shelves for display

of other grocery items. In September 2015, Meat Town renewed its “Business Owner’s Policy”

with Sentinel Insurance Company, Ltd., to insure the real property, fixtures and equipment,

inventory, and business interests against loss due to, among other things, vandalism or fire.1

        On December 24, 2015, Meat Town filed a claim under this policy for losses arising from

an afterhours break-in, robbery, and vandalism that occurred on November 10, 2015, which is

referred to as the “Vandalism Event.”2 On March 7, 2016, Meat Town filed a second, separate




        1
           Sentinel is a wholly owned subsidiary of The Hartford Financial Services Group, Inc. (commonly “The
Hartford”), a publicly traded financial holding company. In the record, Sentinel is occasionally depicted as The
Hartford, such as on letterhead or in certain reports. There is no meaningful difference for our purposes.
        2
           The police responded to the Vandalism Event, but the record does not contain a police report or other
documentation of a criminal investigation. Meat Town timely notified Sentinel of the Vandalism Event on November
11, 2015, though it did not file a formal claim until later.
                                                       3
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


claim for losses arising from a fire on December 19, 2015, which is referred to as “the Fire.”3

On October 4, 2016, Meat Town’s President, Pete Demopolis, signed, with notarization, a “Sworn

Statement in Proof of Loss,” claiming $487,879 in loss and damages from the Vandalism Event.4

The Statement was submitted to Sentinel with a “Summary of Loss” and hundreds of pages of

supporting documentation. The record also contains a separate “Summary of Loss” for the Fire,

totaling $473,310 and itemizing those damages both generally, in a one-page summary, and

specifically, in a 22-page, computer-generated worksheet.                   The record does not contain an

equivalent “Sworn Statement in Proof of Loss” for that claim for the Fire.5

         Sentinel was suspicious that the claims were fraudulent and began an investigation, which

eventually turned those suspicions into convictions that the claims were fraudulent. But when

Sentinel had not resolved its claim by November 2017, Meat Town became concerned that two-

year statute of limitations was about to expire, so it sued Sentinel in Michigan state court, alleging

breach of contract and seeking a declaratory judgment. Sentinel, a Connecticut corporation,

removed the case to federal court based on diversity jurisdiction. In August 2018, while discovery

was underway, Sentinel sent Meat Town a four-page letter denying both claims. The letter quoted

several provisions from the policy, with the most pertinent for present purposes being:

         This policy is void in any case of fraud by you as it relates to this policy at any time.
         It is also void if you or any other insured, at any time, intentionally conceal or
         misrepresent a material fact concerning: . . . [] The Covered property; [] Your
         interest in the Covered Property; or [] A claim under this policy.



         3
         This Fire was ultimately determined to have been arson. Meat Town had not reopened for business after
the Vandalism Event, so the arson was committed while the building was unattended.
         4
           The parties frequently refer to an intermediate and incomplete “Summary of Loss,” totaling $307,815 (with
the deductible subtracted out), as the summary of loss for the Vandalism Event. That statement is undated, but, based
on other information, was likely submitted to Sentinel in late January 2016. Because that statement is undated and
unsworn, we will rely on the dated, signed, sworn, and notarized statement totaling $487,879.
         5
           On November 11, 2015, the day after the Vandalism Event, Meat Town hired a private claims-adjusting
company named Claims Consultants International, LLC (“CCI”), which prepared and submitted to Sentinel both
claims and the associated proofs of loss for each. Because CCI was acting as Meat Town’s authorized representative,
and because CCI is not a party to this action, we will refer only to Meat Town and make no further reference to CCI.
                                                         4
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


Form SS00051008, “Common Policy Conditions” Sec. C. The letter listed eight reasons for the

denial, including Sentinel’s determination that Meat Town had “committed fraud and false

swearing,” “made misrepresentations of material facts,” and “concealed material facts.”

Consequently, Sentinel declared the policy void and denied any coverage for any “claim[s] arising

out of the alleged vandalism, theft, and the fire.” Specifically, Sentinel believed, based on its

investigation, that Meat Town had, among other things, made certain claims of loss that were

knowingly, irrefutably, and indefensibly false and fraudulent.

                                                   A.

        As represented in the district court, three significant things happened at Meat Town on

Tuesday, November 10, 2015. Chronologically: (1) four suppliers made substantial deliveries;

(2) the local utility company turned off the electricity; and (3) the Vandalism Event occurred.

        Meat Town told Sentinel that, before noon on November 10, it received at least four

deliveries of products: Kap’s Wholesale Food Services, Inc. made a massive delivery of over

12 tons of meat (almost 7,000 lbs. of loin back rib, over 13,000 lbs. of chitterlings, and 5,500 lbs.

of hog maws) at a total cost of $42,992.27; Quality Meats & Culinary Specialties delivered 735

lbs. of meat at a cost of $2,840.45; United Meat Co. delivered 1,320 lbs. of meat at a cost of

$4,733.60; and Douglas Mushel delivered 400 lbs. of seafood (shrimp and crab legs) at a cost of

$5,840.00. Meat Town provided Sentinel with copies of invoices or bills of lading for each of

these four deliveries as proof of both its receipt of them on November 10 and the amounts it paid

for them.

        To provide some perspective, the 12-ton Kap’s order comprised 186 packages of loin back

rib, 335 packages of chitterlings, and 140 packages of hog maws. The other orders, while much

smaller, were more diverse, with the Quality Meats order comprising separate packages of

intestines, beef spare-ribs, fresh cheek meat, pork tenderloins, veal sliders, back ribs, sliced gyro

                                                   5
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


meat, and chicken leg quarters.6 The United Meat Co. order comprised 16 different products. Meat

Town told Sentinel that, when the deliveries arrived on November 10, an employee unloaded and

unpacked them into display cases and freezers. According to Meat Town’s claim, most of the

meat from these deliveries was stolen (i.e., 130 cases of loin back ribs, 295 cases of chitterlings,

and 95 cases of hog maws, totaling $33,298)7 and the rest ruined along with the vandalized display

cases and freezers, where this meat was found covered in glass after the Vandalism Event.

         Next, at just before noon that same day (Tuesday, November 10, 2015), the electric utility

company shut off Meat Town’s electricity.8 Neither Meat Town’s owner, Peter Demopolis, nor

its manager, Alan Gluck, was at Meat Town when the electricity went off, but the floor manager

called them and was told to “sit tight.” After about 30 minutes of sitting in the dark, the floor

manager decided to close the store. The exterior doors had roll-down steel covers and the building

had a security system, monitored by Central Alarm and Signal Inc., with alarms on the doors and

motion detectors throughout the interior. The floor manager locked the store, activated the security

system, and left with the other three employees. That was at approximately 12:30 p.m.

         Obviously, the deliveries had to have been received before then.9 And, while Meat Town

had four employees working that morning, only one was available for deliveries; the other three

were the floor manager, a cashier, and a butcher. So, a single employee would have unloaded,

unpacked, and stocked 13 tons of meat before Meat Town closed at 12:30 in the afternoon.



         6
            As litigation proceeded, Meat Town appeared to concede that the Quality Meat’s deliveries likely occurred
in September or October, and suggested that the incorrect date presented in the Summary of Loss might have been
related to its practice of freezing and storing products purchased from Quality Meats to sell at a later time.
         7
           Meat Town’s total claim of loss due to theft from the Vandalism Event was $63,259. In addition to the 10
tons of loin back ribs, chitterlings, and hog maws from Kap’s, Meat Town also claimed that the thieves had stolen 22
cases (1,166 lbs.) of corned beef and 53 cases (3,509 lbs.) of trim beef exports. This is a total of over 12 tons of meat
removed from the store by hand.
         8
             The electricity remained off for six days. Meat Town did not reopen for business after the Vandalism Event.
         9
           At his deposition, the floor manager did not recall any deliveries that day. And, as mentioned, Meat Town
later conceded that the Quality Meats delivery likely did not occur on that day.
                                                            6
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


Demopolis said a single employee could have done so because Meat Town had an electric lift at

its back dock and the meat could have been stored on the floor, outside of the display cases or

freezers, even overnight, because it takes a long time for it to thaw. But because Meat Town had

no electricity during the Vandalism Event, the thieves—unlike the Meat Town employee—would

have had to move this meat without the use of the electric lift and out through the customer

entryway because that lift blocked the back door and loading dock.

        According to the security company, the Vandalism Event began at 5:25 p.m., when the

vandals breached the front door and triggered the alarm. The security company contacted the

police and left a voice message for Demopolis. The vandals triggered the motion detectors and

alarms somewhat erratically for the next 30 minutes, with the system recording the last movement

inside the store at 5:56 p.m. According to Meat Town, during that 31 minutes, the vandals had

stolen over 13 tons of meat, smashed seven glass display cases and freezers, destroyed scales and

equipment, toppled the cash register, trashed the office, and even damaged the overhead ceiling

evaporators. When Demopolis arrived a little after 7:00 p.m., the police were outside. Because

the roll-down steel door covers had not been damaged, Demopolis was able to purchase padlocks

at a nearby hardware store and re-secure the building.

                                                   B.

        Meat Town never reopened for business after the November 10 Vandalism Event and, on

December 19, 2015, while Meat Town’s landlord was in the process of evicting Meat Town from

the property, an arsonist set the Fire. Apparently, police responding to a robbery at the Family

Dollar store next door heard the alarm, saw the smoke, and reported the Fire. The Fire was severe

and rendered the property unusable, burning the interior of the building, fixtures, equipment,

remaining merchandise, and office records.




                                                   7
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


                                                   C.

        Meat Town eventually filed two separate insurance claims with Sentinel, claiming

$487,879 in loss from the Vandalism Event and $473,310 from the Fire. Sentinel was suspicious

and conducted an investigation. Ultimately, Sentinel concluded that Meat Town’s claims were not

merely erroneous or exaggerated, but were knowingly, irrefutably, and indefensibly fraudulent.

        As a ready example, Sentinel pointed to the November 10 delivery from Kap’s. Meat

Town claimed that 56.6 packages of “loin back rib” from that delivery had been placed for display

in specific display cases; those cases were vandalized; and the packages of meat had to be

discarded because they were covered with broken glass and debris. Similarly, 65 packages of

chitterlings (pig intestine) and 89 packages of hog maws (pig stomach), all from Kap’s, had been

in the vandalized freezers and had to be discarded because they were “covered with glass.” Meat

Town provided copies of two invoices from Kap’s as proof of its receipt of that meat on November

10, and the prices it had paid Kap’s for it, representing about $12,446 of the total $42,992 on the

invoices. But Kap’s controller, Allen Cohn, attested in an affidavit that those orders were cancelled

“without sale or delivery to Meat Town,” such that Meat Town neither paid for nor received “any

of the products reflected on th[ose] invoices.” Meat Town provided no other evidence that it had

received that meat. Rather, Meat Town’s manager, Alan Gluck, answered in a sworn declaration

that, because its records were destroyed during the Fire, Meat Town’s only recourse had been to

request documentation from its vendors; that Kap’s had provided Meat Town with those invoices;

and that Meat Town had merely passed those invoices on to Sentinel in “good faith,” so “if there

is any error in the invoice[s], it is Kap’s [error], not Meat Town’s.”

        But Sentinel had another example. Among its claims of loss for the meat discarded from

its vandalized display cases and freezers, Meat Town claimed $8,739 for the meat received from

Quality Meats on November 7 and 10, 2015. Meat Town supported this claim with copies of four

                                                   8
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


bills of lading from Quality Meats. Significantly, none of those bills was dated. The President/

CEO of Quality Meats, Jeff Davis, attested in an affidavit that Quality Meats did not sell or deliver

any meat to Meat Town in November 2015. When Quality Meats produced its copies of those

same four bills, each clearly depicted a date (three dated September 12 and one dated October 3).

A comparison of the respective copies revealed that Meat Town’s copies had no visible dates, but

instead had an unmistakable white space where the date was located on Quality Meats’ copies.

        To be sure, these were just two ready examples of Meat Town’s making particular claims

and supporting them with specific descriptions of events and conditions that were not merely

untrue, but which must have been knowingly fabricated. Sentinel accused Meat Town of fraud in

almost every aspect of the claims. Invoking the fraud provision in the policy, Sentinel denied the

claims and Meat Town sued, albeit in reverse order—Meat Town had sued Sentinel before Sentinel

denied the claims, but the procedural posture of the lawsuit was ultimately the same.

                                                   D.

        On November 5, 2018, both sides moved for summary judgment. The crux of Sentinel’s

argument was an elaboration on its denial letter, conveniently summarized as:

               Investigation of [the] insurance claims made in this case and information
        obtained in discovery, confirmed that Meat Town’s representatives made repeated
        and egregious misrepresentations in support of their insurance claims related to
        nearly every aspect of [the] alleged losses. The evidence has established [t]hat
        much of the basis of Meat Town’s claims are demonstrably untrue.
                Any material misrepresentation made in support of a false claim constitutes
        fraudulent proof of loss sufficient to void the entire policy, both under the terms of
        Sentinel’s policy and Michigan law. Accordingly, Meat Town has no coverage for
        any of the losses claimed in this case.

Sentinel pointed to the claims for the glass-tainted meat, as described in the two foregoing

examples, and the evident misrepresentations associated with those claims.             Sentinel also

challenged Meat Town’s claims of vandalism to the ceiling evaporators, refuting those claims with

an expert report that concluded that the ceiling evaporators had not been damaged during the

                                                   9
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


Vandalism Event. Sentinel produced evidence from the electric utility, confirmed in depositions

of Meat Town employees, that, due to nonpayment, the utility company had shut off Meat Town’s

electricity at about 12:30 p.m. on the day of the Vandalism Event and it remained off for six days.

Sentinel offered this as proof of Meat Town’s financial distress and motive for insurance fraud,

and argued that (1) perishable products remaining after the Vandalism Event would have spoiled

for lack of refrigeration long before the Fire, so Meat Town’s claims for meat and cheese lost in

the Fire were knowingly fraudulent, and (2) the electric lift in Meat Town’s back loading dock

would not have been operational without electricity, leaving no feasible means for any large

volume of meat (much less 13 tons) to have been stolen, further rendering that claim fraudulent.

        Next Sentinel produced its evidence that Meat Town did not own the real property or

fixtures for which it was seeking reimbursement, but that it was only a tenant. The landlord owned

and insured the real property and fixtures, and Meat Town had no insurable interest in them, thus

negating Meat Town’s claims for loss to the real property and fixtures. Moreover, the landlord

had been in the process of evicting Meat Town prior to the Fire, and had the court order to prove

it, so Meat Town was not even a tenant. Finally, Sentinel argued that Meat Town had also voided

the policy by failing to cooperate with its investigation, failing to produce information requested,

and failing to protect its property from further damage after the initial losses occurred.

        Meat Town cross-moved for summary judgment, arguing that its claims were indeed

covered under the policy, that it had cooperated fully with Sentinel’s investigation and provided

all requested information (comprising “thousands of pages”), that it had truthfully denied that it

was evicted because that action was never completed, and that Sentinel had not proven that it had

submitted any forged documentation or made fraudulent or material misrepresentations. Meat

Town had moved the court to strike the aforementioned vendor affidavits as a discovery sanction,

and its lack-of-proof argument was based on the presumption that the court would agree. In its

                                                   10
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


opposition to Sentinel’s motion for summary judgment, however, Meat Town addressed the

vendor affidavits directly, arguing that the Kap’s invoices at issue were received from Kap’s, via

fax after the Vandalism Event, and Meat Town had merely passed them on to Sentinel, as received,

in innocent ignorance of any inaccuracy; and the missing dates for the Quality Meats bills of lading

were irrelevant because Meat Town routinely froze its inventory to sell it later. In its subsequent

sur-reply, Meat Town reasserted its justifications of the Kap’s and Quality Meats’ invoices with

renewed vigor, but no additional explanation or evidence. Thus, it is noteworthy that Meat Town

never addressed, explained, or provided any evidence to the district court to support: (1) its

contention that it had actually received and possessed the meat from Kap’s, and that its employee

had unpacked and parceled out that meat into certain display cases and freezers such that a specific

number of packages (or partial packages) were stolen and another number of packages were

discarded because they were later found in the cases covered in shattered glass; or (2) its claim

that it purchased and received the Quality Meats products on the specifically contrived dates of

November 7 and 10, despite the evidence that it had actually received three of the purchases on

September 12 and the fourth on October 3, and despite the suspicious absences of any dates on the

copies of the Quality Meats bills that it submitted to Sentinel.

        In ruling on the competing motions, the district court found that Meat Town had made

material misrepresentations in its claims to Sentinel, that those misrepresentations voided the

policy, and that Sentinel—and not Meat Town—was entitled to summary judgment. Meat Town

v. Sentinel Ins. Co., Ltd., 413 F. Supp. 3d 671, 671 (E.D. Mich. 2019). The court explained that,

under the terms of the policy, as well as Michigan law, the policy was void if the insured made a

material representation, either knowingly or recklessly, with the intent that the insurer would act

on it. Id. at 673 (relying on Nahshal v. Fremont Ins. Co., 922 N.W.2d 662, 675 (Mich. Ct. App.

2018)). The court determined that Meat Town’s claims of loss for the Kap’s and Quality Meats’

                                                   11
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


orders were enough to satisfy this test and declined to analyze Sentinel’s other accusations. Id. at

674. Concerning the Kap’s products, the court recognized that Meat Town had told Sentinel that,

on November 10, it received a delivery of 186 packages of back rib, which its employee divided

“throughout the store (some in the east counter, some in the north freezer, the remainder stolen)”;

that is, Meat Town falsely represented, in compelling detail, that those packages “of loin back rib

were seen in Meat Town’s facility after the robbery and vandalism,” some “in or around the east

counter and [some others] in the north freezer ‘covered with glass.’” Id. at 674-75 (record citations

omitted; emphasis added). According to the district court, this misrepresentation was “not akin to

simply submitting invoices provided by Kap’s,” rather “[i]t stands out as an attempt to make

Sentinel believe that the back rib had been delivered (when, in fact, it had not been).” Id. at 675.

The court recognized the same for the chitterlings and hog maws. Id.

        In short, the [c]ourt finds that every reasonable jury would find that Meat Town
        intentionally misrepresented to Sentinel that when it . . . did the post-vandalism
        assessment, it saw the loin back rib, chitterlings, and hog maw identified in the []
        invoices in at least two different locations in the store, covered in glass.
        The Court further finds that every reasonable jury would find the intentional
        misrepresentation to have been material to the insurance claim. . . .
        Accordingly, based on the misrepresentations Meat Town made to Sentinel about
        meat sourced from Kap’s, every reasonable jury would find that Sentinel has the
        right to void the insurance policy.

Id. at 675-76. Even though the false Kap’s claims were enough to decide the case, the court added

the Quality Meats analysis to “bolster” its conclusion. Id. at 676. The false representation about

Quality Meats was Meat Town’s claim that it purchased that meat on November 7 and 10, when,

in reality, Quality Meats had delivered the last of those orders on October 3rd. Id. at 677.

        Comparing the submitted copies [of Quality Meats’ bills] with the copies in
        possession of Quality Meats strongly suggests that Meat Town removed the
        delivery date (by white out or similar artifice) from the copies it submitted to
        Sentinel. And while the delivery date is not the same as the date of purchase . . . ,
        that Meat Town apparently went through the trouble of stripping the delivery date
        from the [copies] submitted to Sentinel strongly suggests that Meat Town knew the
        delivery date would make it less likely that Sentinel would pay its claim.

                                                   12
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


        [Also] . . . [b]y fabricating the date of purchase, [Meat Town] made it more difficult
        for Sentinel to verify the claimed loss. . . . Sentinel had no way of knowing that
        what it should have been looking for was sales to Meat Town in September and
        October 2015. Moreover, the September and October delivery dates leave open the
        possibility that much of the Quality Meat products included in the Summary of Loss
        had in fact been sold by the time of the robbery and vandalism. That possibility
        would certainly have been relevant to Sentinel.

Id. at 677 (record citations omitted). In the court’s view, Meat Town had raised no genuine dispute

of material fact because, “if presented with the summary-judgment record, every reasonable jury

would find that Meat Town intentionally, or at least recklessly, made material misrepresentations

on its Summary of Loss with the expectation that Sentinel would pay the claimed amount.” Id.

Thus, the court held, as a matter of law, that Sentinel was entitled to declare the entire policy void

and it granted summary judgment to Sentinel on that basis. Id. at 678.

                                                   E.

        Meat Town moved the district court to reconsider, arguing that summary judgment was

improper because it had raised three genuine questions of material fact for a decision by a jury;

namely, (1) whether Meat Town intended to deceive Sentinel, (2) whether the misrepresentations

were material, and (3) whether those were even misrepresentations; i.e., whether or not Kap’s had

actually delivered the meat listed on the invoices that Kap’s disavowed. On the intent issue, Meat

Town argued that “all that is required” to survive summary judgment and put the question before

a jury “is a denial of any intent to defraud.” On the materiality issue, Meat Town argued that any

misrepresentation based on the Kap’s (or Quality Meats) products was not material because that

constituted such a small percentage of the overall insurance claim. Finally, Meat Town argued

that it had produced evidence upon which a jury could conclude that Kap’s had delivered the meat

despite the disavowed invoices.

        In denying this motion, the district court began its analysis by correcting Meat Town’s

misconception about the standard for analyzing and granting summary judgment:


                                                   13
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


         [J]ust because a party disputes a question of fact does not mean that there is a
         genuine dispute over a question of fact. For there to be a genuine dispute warranting
         a trial, a party must put forth enough evidence for a reasonable jury to answer the
         question in its favor. So it is not sufficient for a party to simply dispute a question
         of fact as Meat Town suggests. Instead, once the moving party has put forth
         evidence that would convince all reasonable juries to answer a fact question in its
         favor, the non-moving party must put forth evidence that would permit at least one
         reasonable jur[or] to [instead] answer in its favor.

Meat Town v. Sentinel Ins. Co., Ltd., No. 17-13801, 2019 WL 5445831, at *2 (E.D. Mich. Oct. 24,

2019) (citing and relying on Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-51 (1986)). The

court also pointed out again that, while Meat Town was insisting that it did not intend to deceive

Sentinel, the scienter requirement also included reckless disregard for the truth. Id. at *4.

         On the intent issue, the court considered Meat Town’s argument that—even accepting that

it did not receive the Kap’s products—its claims that it had received those products and seen them

in its shattered display cases covered in glass and debris were not deceitful but simply mistaken,

due to the dark and disarrayed condition of the store. The court expressed doubt about this theory

as a practical matter but looked for actual evidence to support it in Meat Town’s reply to the Kap’s

affidavit, i.e., the sworn declaration of Alan Gluck, Meat Town’s manager. The court explained

that: (1) Gluck “never averred that products from one vendor were mistakenly identified as

products from Kap’s,” id. at *4; (2) Meat Town’s three references to this declaration were phrases

taken out of context and, when read in context, they did not disclaim either the misrepresentation

or its intent, id. at *5; and (3) the issue was whether the specific meat was “seen in various locations

in the store ‘covered with glass,’” not the legitimacy of the disavowed invoices, id. The court

concluded that Meat Town had pointed to no evidence by which a reasonable juror could overcome

the inference that Meat Town had intentionally or recklessly misrepresented to Sentinel that it had

received the Kap’s products and seen them in its cases, covered in glass and debris.10 Id.


         10
           The court also rejected Meat Town’s arguments about Quality Meats: that the dates might have been
missing from its copies due to the use of carbon-copy paper, and that “a reasonable jur[or] could find that the incorrect

                                                          14
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


         On the materiality issue, the court defended its prior determination by explaining that

“Sentinel could void the policy if there was an intentional, material misrepresentation in either

claim” and, considering the Vandalism Event claim, the Kap’s products constituted almost 15%

of that claim, which would be material to any reasonable juror. Id. at *7 (emphasis added). And

Meat Town had pointed to no evidence that would convince a reasonable juror otherwise.

         Finally, on the question of whether Kap’s did or did not deliver the meat listed on the

disavowed invoices, the court carefully considered the four pieces of evidence that Meat Town

pointed to as proof that the Kap’s products were actually delivered: (1) the deposition testimony

by Meat Town’s owner, Peter Demopolis; (2) the proof-of-loss submission; (3) the Kap’s invoices;

and (4) the sworn statement by Meat Town’s manager, Alan Gluck. The court rejected the

Demopolis deposition because, “in its summary-judgment briefing, Meat Town quoted the very

same testimony from Demopolis and asserted that he was not testifying about the Kap’s delivery

specifically, but about deliveries to Meat Town generally . . . and did not himself witness this

specific delivery.” Id. at *8 (quotation marks and citation omitted). In fact, a fair and plain reading

of Demopolis’s deposition testimony demonstrates that he simply did not know whether the Kap’s

order was delivered. The court rejected Meat Town’s reliance on the proof-of-loss submission

because that is “the very statement” that Sentinel accused of being false. Id. More to the point,

that assertion (or representation) is not evidence upon which a jury could find for Meat Town, it is

the heart of the dispute: because Sentinel produced evidence that the proof-of-loss statement was

false (i.e., a misrepresentation), for Meat Town to survive summary judgment, it had to produce

some further admissible evidence that could prove that it was not. Similarly, the court rejected



purchase date was an innocent mistake.” Meat Town, 2019 WL 5445831, at *6. The court explained that “even if the
bills of lading were drafted on carbon paper, that does not explain why Meat Town’s copies lacked the delivery date
but Quality Meats’ copies did not,” and added that Meat Town had still “provide[d] no explanation as to why it [would
mistakenly] believe[] the goods had been purchased on November 10.” Id. (quotation and editorial marks omitted).
Of course, even this ignores the peculiar misrepresentation of two separate false dates: November 7 and 10.
                                                        15
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


Meat Town’s attempted reliance on the Kap’s invoices themselves because Kap’s controller

attested that the items on those invoices were never sold or delivered to Meat Town. Id. Finally,

considering the Gluck affidavit, the court found that Meat Town had taken excerpts out of context

to misrepresent that testimony; read in context, Gluck averred that Meat Town’s claims of loss for

the Kap’s products were based on its good faith reliance on the invoices received from Kap’s

because it had not actually known what it had received from Kap’s. Id. The Gluck affidavit does

not state that Meat Town received the Kap’s products. Moreover, the court recognized, Meat

Town produced “no sworn testimony from anyone who accepted delivery of Kap’s meat on

November 10, 2015,[11] or who placed the meat in the referenced locations, or who inventoried the

store after the robbery.” Id. Nor did Meat Town produce any proof of payment to—or clear

demand for payment from—Kap’s for this $43,000 order. In sum, Meat Town failed to produce

or point to any evidence upon which a juror could find in its favor.

                                                      III.

        In this appeal, Meat Town presses the same three arguments, with some amplification, that

it made to the district court in its motion for reconsideration. We are not persuaded.

                                                       A.

        Meat Town proposes that it could prove, and a reasonable jury could find, that Kap’s

actually did deliver to Meat Town on November 10 the products listed on the disavowed invoices.

Thus, Meat Town argues that summary judgment was improper because it has raised a genuine

dispute of material fact for decision by a jury as to whether Kap’s did or did not deliver those

products. As the district court explained in denying Meat Town’s motion for reconsideration,

summarized above, this argument is untenable. There is no genuine dispute over this issue.



        11
           Recall that, at his deposition, the Meat Town floor manager who was managing the store, and who closed
and locked up after the power outage, did not recall any deliveries that day.
                                                       16
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


        In fact, scrutiny of Meat Town’s briefing here demonstrates that this argument is baseless.

For example, in its opening brief to this court, Meat Town asserts:

        Meat Town and Kap’s were still exchanging emails about [the disavowed invoices]
        weeks after the burglary, with Meat Town seeking verification of the delivery, and,
        importantly, with Kap’s responding, apparently confirming delivery and still
        seeking payment for that delivery. (R.31-2, PageID. 1662-1665.) Why would
        Kap’s still be seeking payment for this product if it was never delivered?

That record citation, “R.31-2,” is “Exhibit A” to Meat Town’s motion for reconsideration in the

district court and comprises four pages: two one-page emails and copies of the two disavowed

Kap’s invoices. The first email was from Meat Town to Kap’s at 1:39 p.m. on January 11, 2016.

That email does not show “Meat Town seeking verification of the delivery,” as Meat Town

contends. That email says, in its entirety: “Hi, the insurance company is requesting a statement of

purchases from our suppliers for the period of Jan. 2015 thru Nov. 2015. Ours burned in the fire

so please email; meattown@yahoo.com. Thanks, Alan [Gluck].” The other email is the apparent

reply from Kap’s, at 2:58 p.m. that same day. Its subject line says, “Scan from Kaps Wholesale

Food,” it has an attachment titled “Scan 001.pdf,” and the text says only: “Please open the attached

document.” Nothing from the content or context of that email could reasonably be construed as

Kap’s actively “still seeking payment for that delivery.” From that response, the only way to infer

that Kap’s was “confirming delivery and still seeking payment for that delivery,” as Meat Town

contends, would be to find that the attached Scan 001.pdf compels that inference.

        Because the final two pages in that four-page record citation are the two disavowed Kap’s

invoices, one could reasonably assume that those two invoices comprise Scan 001.pdf. Maybe, or

maybe not.12 But, even if they do, without something more, those two invoices add nothing to

support a claim that Kap’s was still seeking payment for that alleged delivery. Particularly when



        12
           Meat Town did not provide any express statement, much less an affidavit, stating that Scan 001.pdf was
those two disavowed invoices. Therefore, this is conjecture, not evidence. But it is ultimately irrelevant.
                                                       17
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


the transmission of those invoices is considered in context—as an immediate response to Meat

Town’s request for lost documentation—no reasonable juror could conclude that those invoices

represent a demand for payment, much less a clear and unequivocal demand for payment.

         Meat Town’s brief follows that with another unsupported claim: that photos taken by the

adjuster during the post-vandalism appraisal “appear to confirm that after the burglary, there were

boxes of Kap’s products inside the shattered freezers. (R.31-4, PageID. 1674.).” The referenced

photo, however, which depicts three glass freezer doors, all smashed, and stacks of carboard boxes

inside, gives no indication whatsoever that the boxes in the photo are of Kap’s products. To the

contrary, a sign posted on one of the freezer doors is for “Bar-B-Q Spare Rib Tips,” which is not

one of the products from the Kap’s invoices. The record contains an affidavit from the adjuster,

and Meat Town’s brief cited it, but nowhere in that 20-paragraph affidavit does the adjuster attest

that the boxes in that photo are of Kap’s products, that he took any photos of any Kap’s products,

that he saw any Kap’s products at Meat Town during his appraisal, or that he mistook any other

vendor’s products for Kap’s products.13

         There is no evidence that Kap’s delivered the order to Meat Town on November 10, 2015.

All the evidence in the record shows that it did not. There is no genuine dispute as to that fact.




         13
             In its reply brief, Meat Town asserted that its “representative testif[ied] to the delivery,” and referred to
Demopolis’s deposition for support. But, as the district court made clear in rejecting this same assertion, Demopolis
testified to no such thing. That testimony, as with all of Demopolis’s testimony about this issue, was speculation
about what would have or could have happened. Consider the pertinent excerpts: Question: “So that [order] would
have had to have been delivered on November 10th before the power was cut of, right?” Demopolis: “Yes, yes.”
Question: “So where would these 130 cases that were stolen have been stored?” Demopolis: “Again, they could have
been along - - behind the counters . . . .” Question: “It would have been [a particular Meat Town employee who]
would have been doing all of this [unloading] on November 10th, right?” Demopolis: “Sure.”
         Meat Town’s reply brief continued: “Meat Town produced direct and independent evidence from the vendors
themselves, [who] initially confirmed the sales and deliveries.” It then pointed to Kap’s January 11 email (that replied
to Meat Town’s request for documentation), as the “direct and independent” evidence that Kap’s “confirmed” the sale
and delivery. As discussed in the text, that email does not support this statement.
                                                           18
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


                                                   B.

        Meat Town argues that it raised a genuine dispute of material fact for decision by a jury

concerning its alleged intent to deceive or defraud Sentinel, and that the district court improperly

decided this fact question for itself in granting summary judgment to Sentinel. Specifically, Meat

Town contends that the district court considered the parties’ competing interpretations of the facts,

decided that Sentinel was more credible, and construed the facts and evidence in Sentinel’s favor.

This, according to Meat Town, led the court to overstate mere inaccuracies or honest mistakes

from the statement of loss to find that Meat Town intended to deceive Sentinel. Meat Town further

contends that, in addition to improperly finding facts on summary judgment, the court also

misapplied governing law, which—according to Meat Town’s twist on an unpublished district

court opinion, Thomas v. Armed Forces Ins. Exch., No. 14-11441, 2015 WL 2063064, at *7 (E.D.

Mich. 2015)—is that summary judgment is only permissible when the “insured is caught in an

obvious lie under oath,” and, reciprocally, summary judgment is forbidden when “the claimed

misrepresentations are contained in the proof of loss and ‘relate to the value, description, or

existence of property claimed to be damaged.’” Under this construction of the law, summary

judgment would be prohibited in most every case. That is not the law.

        We consider whether Meat Town raised a genuine question of fact for a jury as to whether

Meat Town was honestly mistaken. The controlling law here is merely the summary judgment

standard, which we presented at the outset of this opinion, but to restate: once Sentinel produced

evidence that would entitle it to judgment as a matter of law, summary judgment was appropriate

unless Meat Town refuted that evidence. Fed. R. Civ. P. 56(a). To overcome Sentinel’s motion,

Meat Town had to produce or point to some evidence that would put Sentinel’s evidence in dispute

and “permit a reasonable jur[or] to find in its favor.” See Willard, 952 F.3d at 805. We commonly

refer to that standard as “requiring more than a ‘scintilla’ of evidence,” and emphasize that “a party

                                                   19
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


may not avoid summary judgment by resorting to speculation, conjecture, or fantasy.” See K.V.G.

Properties, 900 F.3d at 823 (quotation marks and citations omitted).

        Meat Town claimed reimbursement of about $12,500 for specific inventory—210

packages of meat, some packages distributed into partial units, totaling over 2,000 lbs.—that had

to be discarded because it was covered in glass and debris. Parsing this out, the claim was that:

(1) Kap’s delivered this meat on the morning of the Vandalism Event, November 10; (2) during

the Vandalism Event, this meat was in the display cases that were smashed and shattered; (3) in

the aftermath of the Vandalism Event, Meat Town’s adjuster conducted an inventory of the

damage, during which he found, identified, and recorded that this particular meat was in those

particular damaged cases, and further determined that this meat was unsellable or unsalvageable

because it was covered in broken glass and debris; (4) during the ensuing cleanup, this meat was

appropriately and necessarily discarded; and (5) the loss of that merchandise (meat) justified the

reimbursement of $12,500. Regardless of the accuracy or veracity of this claim, there is no dispute

that this was Meat Town’s claim. Had Sentinel blindly accepted this claim without inquiry, it

would have paid Meat Town $12,500 for merchandise (meat) received from Kap’s on the day of

the Vandalism Event and discarded due to glass and debris that made it unsellable.

        But Sentinel did not accept this claim. Instead, Sentinel produced evidence that Kap’s did

not actually sell or deliver this meat to Meat Town. Because Meat Town produced no evidence to

refute this, it is not a disputed fact. This is an established fact that conclusively disproves all parts

of Meat Town’s insurance claim: i.e., (1) Kap’s did not deliver this meat to Meat Town, (2) Meat

Town did not have this meat during the Vandalism Event, (3) Meat Town’s adjuster did not see

this meat in the damaged cases or determine that it was unsellable; (4) this meat was not discarded;

and (5) this claim is not valid, much less justified. Keeping in mind that this was no trivial amount

of meat, it was over 210 packages, the most graphic misrepresentation was, for present purposes,

                                                   20
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


the elaborate false statements that this meat was seen in the damaged cases, was covered in glass

and debris, and was thereafter discarded. This would necessarily lead a jury to the unavoidable

inference that those peculiar statements were knowingly false or in reckless disregard for the truth.

        Because this is a reasonable inference drawn from other proven facts, Meat Town’s

emphatic and repeated insistence that Sentinel produced no direct proof of duplicitous intent

misses the point. To survive summary judgment, Meat Town had to do more than hypothesize—

via attorney briefing or argument—that these might have been inaccuracies, inconsistencies, or

honest and innocent mistakes. Meat Town had to produce some evidence, such as an affidavit or

other evidence admissible at trial, that could persuade a reasonable juror that this was a mistake

that did not rise to the level of reckless disregard for the truth. But Meat Town did not produce

any evidence to challenge, much less disprove, this inference and instead rested on its (attorney’s)

conjecture that Sentinel did not prove the absence of mistake. That is not enough. See K.V.G.

Properties, 900 F.3d at 823.

        Contrary to Meat Town’s contentions, the district court did not simply deem Sentinel more

credible and choose its interpretation of the facts over Meat Town’s. The district court determined

that Meat Town had not produced any evidence to create a genuine dispute of material fact on this

issue and, therefore, could not survive summary judgment. This was not error.

                                                   C.

        Meat Town contends that the misrepresentations related to Kap’s and Quality Meats were

not “material” and the district court committed two errors in finding that they were. First, Meat

Town argues that the losses related to Kap’s and Quality Meats ($55,000 combined) constitute less

than 6% of the $960,000 claimed loss for the combined Vandalism Event and Fire claims, and that

the district court’s 15% calculation, based on the Vandalism Event alone, was improper. Second,

Meat Town argues that only a jury can decide whether that 6% is material.

                                                   21
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


        The first thing to recognize here is that Sentinel’s position was that Meat Town violated

the policy by “misrepresent[ing] a material fact concerning . . . [t]he Covered property . . . or . . .

[the] claim.” See “Common Policy Conditions” Sec. C (emphasis added). It was not that Meat

Town’s misrepresentations concerned a material amount of its overall claim. So, this entire small-

portion theory or argument, though accepted and analyzed by the district court, might be entirely

irrelevant here. Sentinel argues that it may have no basis in Michigan law. See, e.g., Shelton v.

Auto-Owners Ins. Co., 899 N.W.2d 744, 749 (Mich. Ct. App. Ct. 2017) (“A statement is material

if it is reasonably relevant to the insurer’s investigation of a claim.” (quotation marks and citation

omitted)); McKellar v. State Farm Fire & Cas. Co., No. 14-cv-13730, 2016 WL 304759, at *9

(E.D. Mich. Jan. 26, 2016) (“[U]nder Michigan law, it matters not that the fraud be perpetrated in

connection with only a portion of the loss claimed by an insured.”) (citing Martin v. Farm Bureau

General Ins. Co., 2008 WL 1807940 (Mich. Ct. App. Apr. 22, 2008) (“To void the policy, the

insured is not required to lie about all of his or her losses; rather a lie related to a single loss

operates to void the policy.”)); Gillison v. State Farm Fire & Cas. Co., No. 12-15620, 2014 WL

3440036, at *3 (E.D. Mich. July 15, 2014) (voiding the policy based on a case in which “the

Michigan Court of Appeals determined that fraud exists even if the misrepresentation constituted

a small percentage of the claimed loss”).

        Meat Town has not argued, much less produced evidence, that $55,000 is objectively de

minimis or immaterial. Meat Town’s position is that, while $55,000 may be material to Meat

Town—and Meat Town wants that money—it is immaterial to Sentinel because the amount is so

small relative to the overall claim that Sentinel (the district court and this court) must ignore the

misrepresentations, no matter how egregious. Meat Town relies on two, rather dated, cases to

argue in its brief that “even if Meat Town had made any misrepresentations to Sentinel, and even

if such hypothetical misrepresentations had been intentional,” the jury must decide whether that

                                                   22
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


intentionally misrepresented portion of the overall claim was large enough (or too small) to be

material. See Westchester Fire Ins. Co. v. Hanley, 284 F.2d 409, 415 (6th Cir. 1960); West v. Farm

Bureau Mut. Ins. Co., 259 N.W.2d 556, 557 (Mich. 1977). Not surprisingly, despite their lengthy

existence, neither of those cases has ever been cited for that proposition in any subsequent opinion.

That is because both of those cases, and the cases that cite to them, were about the insured’s intent

to defraud, not the materiality of the amount or portion of the claim.

        And, under Meat Town’s hypothesized scenario, in which Meat Town was clearly culpable

because it actually intended to defraud Sentinel with knowingly false claims about the Kap’s order,

those misrepresentations would void the policy even under the case law that Meat Town cites:

        Where an insurance policy provides that an insured’s . . . misrepresentation, fraud,
        or false swearing voids the policy, the insured must have actually intended to
        defraud the insurer. The effect of this rule is that a false claim regarding a small
        portion of the loss may not result in forfeiture of the entire coverage unless the
        insured is shown to be clearly culpable.

West, 259 N.W.2d at 557 (citations and footnote omitted; emphasis added). Nothing in either of

these cases, any case that cited them, or any case that we have identified in our research, supports

the contention that a knowing, intentional, and “clearly culpable” misrepresentation by the insured

cannot satisfy a policy’s fraud provision unless the jury finds the amount sufficiently large.

                                                   IV.

        We review for an abuse of discretion a district court’s decisions concerning Federal Rule

of Civil Procedure 37(c)(1), which covers discovery violations and associated sanctions. Howe v.

City of Akron, 801 F.3d 718, 747 (6th Cir. 2015). A district court abuses its discretion when its

“decision is based on an erroneous conclusion of law,” its factual “findings are clearly erroneous,”

or its “decision is clearly unreasonable, arbitrary or fanciful.” McCarthy v. Ameritech Publ’g, Inc.,

763 F.3d 488, 491 (6th Cir. 2014) (quotation marks and citation omitted). That is, we will find an

abuse of discretion only when we have “a definite and firm conviction that the [district] court


                                                   23
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


committed a clear error of judgment.” Bisig v. Time Warner Cable, Inc., 940 F.3d 205, 218 (6th

Cir. 2019) (quotation marks and citation omitted).

        While discovery was underway in this case, Sentinel obtained affidavits from several

nonparties, including some of Meat Town’s vendors, notably Kap’s and Quality Meats, to which

we have referred extensively. Specifically, Sentinel obtained these affidavits in June and July

2018, but did not provide them to Meat Town, as continuing discovery, until November 5, 2018,

just four days before it moved for summary judgment. Meat Town moved the district court to

strike the affidavits as a sanction for a presumed discovery violation.14 The district court explained

that Rule 37 gave it “discretion to fashion a remedy other than striking the affidavits” and

determined that “striking the affidavits would be too harsh a remedy.” Meat Town v. Sentinel Ins.

Co., Ltd., No. 2:17-cv-13801, 2019 WL 2523545, at *2 (E.D. Mich. June 19, 2019).

        Meat Town had claimed that the delayed production of that discovery was prejudicial

because the delay prevented it from “depos[ing] the affiants or gather[ing] countervailing evidence

in the short time it had to [respond] to Sentinel’s summary-judgment motion.” Id. The district

court disagreed, recognizing that Meat Town had been aware of the affidavits and their substantive

assertions since at least October 2nd and that, despite its “claims that it had little time to obtain

evidence to address the affidavits, [it had] in fact submitted an affidavit from its manager

addressing the affidavits.” Id. Nonetheless, the court modified its scheduling order to allow Meat

Town to depose the affiants and file a sur-reply to Sentinel’s summary-judgment reply (and allow

Sentinel to file a sur-sur-reply). Id. at *3. But it did not strike the affidavits. Id.

        Nothing in the district court’s decision was “based on an erroneous conclusion of law” or

“clearly erroneous” findings of fact. See McCarthy, 763 F.3d at 491. Because the court explained


        14
            Sentinel argues that these affidavits were not subject to mandatory discovery or continuing discovery
obligations because they were testimonial and attorney work product. As support, Sentinel relies on several district
court opinions, mostly from out of circuit. The district court was not persuaded, but we need not decide this issue.
                                                        24
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


the basis for its decision, the decision was not “arbitrary or fanciful.” See id. And that basis was

not “clearly unreasonable.” See id. On its face, that decision was not an abuse of discretion.

        Meat Town argues that the district court’s refusal to strike the affidavits and its alternative

ruling “effectively ensured that Meat Town could not possibly rebut the undisclosed witnesses’

testimony and, worse, the [c]ourt also allowed Sentinel to attach and rely upon additional

undisclosed documents from those witnesses in the sur-sur-reply,” namely, testimony about Kap’s

use of tri-colored invoices. But the district court did not rely on this testimony, or even mention

this topic, and neither do we. This is irrelevant.

        Meat Town’s real complaint has nothing to do with the affidavits, but is merely a repetition

of its primary arguments that “Sentinel persuaded the [c]ourt, without presenting evidence on the

point that Meat Town ‘absolutely knew’ that it did not truly receive the disputed Kap’s products,”

and Sentinel produced “no evidence that Meat Town manipulated or altered the Quality Meats

records in any way,” but “the [c]ourt effectively adopted Sentinel’s conclusions as its own.” As

we have already explained, the court did not just accept Sentinel’s version of the evidence

concerning the nonexistent Kap’s delivery; the court found that Meat Town had not produced any

evidence to prove that Kap’s had delivered the order and, therefore, that question was not in

dispute. For what it’s worth, the same is true for the Quality Meats bills of lading: Meat Town

produced no evidence to explain how or why its copies were missing the dates, thus failing to

dispute the unmistakable inference that Meat Town had removed them.

        While Meat Town contends that the district court prevented it from rebutting Sentinel’s

sur-sur-reply, it has had every opportunity to do so here and has neither pointed to any rebuttal

evidence that it has produced (or could produce) nor presented any argument that would put those

inferences, necessarily drawn from Sentinel’s evidence, into reasonable dispute.




                                                   25
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


                                                   V.

        For the foregoing reasons, we AFFIRM the judgment of the district court.




                                                   26
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


        KAREN NELSON MOORE, Circuit Judge, dissenting. Because a genuine issue of

material fact remains about whether Meat Town’s misrepresentations to Sentinel Insurance

Company (“Sentinel”) were intentional or reckless, I would hold that summary judgment is

improper and would reverse and remand for further proceedings. Respectfully, I dissent.

        Michigan law has historically reserved for the jury the question of intent to defraud. See

West v. Farm Bureau Mut. Ins. Co. of Mich., 259 N.W.2d 556, 557 (Mich. 1977); Cooper v.

Firemen’s Ins. Co. of Newark, N.J., 148 F.2d 337, 338 (6th Cir. 1945) (per curiam). Summary

judgment may be appropriate when the evidence “incontrovertibly establishes fraudulent intent,”

Esparza for Cortez v. Citizens Ins. Co. of the Midwest, No. 17-14132, 2020 WL 1083713, at *3

(E.D. Mich. Mar. 6, 2020), which may occur if the insurance claim is an intentional

misrepresentation “on its face” and if evidence “directly and specifically contradicts

representations made in the [claim,]” Bahri v. IDS Prop. Cas. Ins. Co., 864 N.W.2d 609, 612–13

(Mich. Ct. App. 2014). Courts have declined to find that intentional misrepresentation occurred

in summary-judgment cases even when an insurer produces surveillance footage that refutes an

insured’s claims, when witnesses’ sworn statements contradict the claims, or when the claims

include major misrepresentations. See, e.g., Esparza, 2020 WL 1083713, at *3; Daniels v.

Esurance Prop. & Cas. Ins. Co., No. 17-10209, 2018 WL 2321214, at *5–6 (E.D. Mich. May 22,

2018); Thomas v. State Farm Mut. Auto. Ins. Co., No. 17-CV-10558, 2018 WL 5719994, at *2

(E.D. Mich. Nov. 1, 2018). Put simply: under Michigan law, only extraordinary facts merit

summary judgment on the question of intent.

        Construing the record in the light most favorable to Meat Town, as we must, I believe that

there is enough evidence to create a genuine dispute of material fact about intent. Whether Meat

Town intentionally misrepresented the amount of meat delivered from Kap’s Wholesale (“Kap’s”)

is a close call; the disparity between the hundreds of cases of meat claimed and the amount of food

                                                   27
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


delivered on November 10 raises our eyebrows. But the record sways me. Meat Town manager

Alan Gluck’s declaration and Kap’s controller Allen Cohn’s deposition buoy Meat Town’s

assertion that the store asked for copies of current invoices, Kap’s faxed over the two November

10 invoices, and Meat Town attached these two copies to its summary of loss. R. 22–14 (Gluck

Decl. at 3) (Page ID #1352); R. 28-2 (Cohn Dep. at 12–13) (Page ID #1516–17).

          Other record evidence might explain why Meat Town’s summary of loss specified where

the meat cuts were placed in the store. Several of Claims Consultant International (“CCI”) adjustor

Michael Stabley’s photos depict glass-covered cuts of meat in counters and a box of unidentifiable

meat in a back room. R. 15-25 (Photos) (Page ID #344–57).1 Meat Town owner Peter Demopolis

explained how Meat Town’s staff usually unloaded deliveries from Kap’s and customarily put

specific meat cuts in certain places. R. 15-9 (Demopolis Dep. at 124–26, 171) (Page ID #168–71).

Possibly, Meat Town—or CCI on behalf of Meat Town—estimated where each cut was located

by relying on the invoices that Kap’s sent over, their knowledge of how Kap’s deliveries were

routinely unloaded, their understanding of how certain cuts were usually distributed around the

store, and the photographs depicting glass-covered meat in counters and a box of meat in a back

room. In alignment with Michigan law, there is a genuine issue of material fact about Meat Town’s

intent.

          Whether Meat Town intentionally misrepresented details about meat sourced from Quality

Meats & Culinary Specialties (“Quality”) is a similarly close question. Meat Town does not

dispute the district court’s finding that the burglary summary of loss lists $8,739.03 worth of goods

from Quality on November 7 and 10, 2015. Appellant’s Br. at 9. Although Quality’s CEO Jeff

Davis admitted that Quality sold to Meat Town the claimed product, R. 28-3 (Davis Dep. at 9–10)


          Notwithstanding the district court’s valiant effort to distinguish spare rib tips from loin back rib, see Meat
          1

Town v. Sentinel Ins. Co., No. 17-13801, 2019 WL 5445831, at *4 n.1 (E.D. Mich. Oct. 24, 2019), we courts are not
butchers. These photos should be presented to expert witnesses who can identify what kind of meats are portrayed in
these images.
                                                          28
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


(Page ID #1547–48), he swore that Quality did not deliver these goods in November 2015, R. 15-

22 (Davis Aff. at 2) (Page ID #326). Sentinel asks us to compare the photocopies of carbon copies

of bills of lading that Meat Town submitted to Sentinel, which lack dates, with Quality’s high-

definition colorized copies, which include dates but are otherwise identical to Meat Town’s

submissions. Appellee’s Br. at 27–28.

        The mysterious absence of the dates from Meat Town’s photocopies is wholly suspicious,

and I do not ignore the possibility that Meat Town may have physically removed the dates from

its submissions. Compare R. 28–9 (Quality Copies) (Page ID #1614–16), with R. 15-18 (Burglary

Loss Summ. at 32–35) (Page ID #249–52). But, again, we must construe the record in the light

most favorable to Meat Town. Davis admitted that it is “possible,” although “not likely[,]” that

there was no date of delivery on the invoice that Quality turned over to Meat Town and that he

was not “a hundred percent sure” who filled out the invoices. R. 28-3 (Davis Dep. at 14) (Page ID

#1552). When asked “how long a gap is there between when you send out the invoice and the

delivery date[,]” Davis responded:

        “[W]e normally don’t do things this way. This is something I would do with Meat
        Town because we wouldn’t invoice something unless we were sure he was keeping
        it. . . . [W]e wouldn’t charge him for something unless he was keeping it. So, I
        mean, it could be within a few days. It could be within a few weeks. Whenever
        they went through it and decided what they were going to keep. So I can’t be a
        hundred percent sure as to when this product was shipped over there being that
        there’s no date on here.”

Id. at 14–15 (Page ID #1552–53). Davis stated that “most likely there would be a date on [the bill]

of the original delivery date.”         Id. at 14 (Page ID #1552) (emphasis added).    Davis also

acknowledged that Quality issued an invoice to Meat Town that is dated October 30, 2015. Id. at

13 (Page ID #1551); R. 27-6 (Oct. 30 Invoice at 1) (Page ID #1493). Davis’s deposition reveals

that Meat Town might have purchased the claimed products on October 30, for which Quality

issued an invoice and a dateless bill of lading. The deposition shows that Quality possibly


                                                   29
Case No. 19-2351, Meat Town v. Sentinel Ins. Co.


delivered the meat on November 10 and someone in Quality’s office may have written the date of

delivery, i.e., November 10, on their original copy of the bill. Because the evidence presents a

colorable explanation for why Meat Town’s copies of the bills of lading lack dates that are present

on Quality’s copies, I cannot conclude at the summary-judgment stage that Meat Town

intentionally or recklessly misrepresented the date of purchase for meats sourced from Quality.2

         In short, because a genuine dispute of material fact exists about Meat Town’s recklessness

and intent, the district court erred in granting summary judgment to Sentinel. I respectfully dissent.




          2
            I also fail to see how Meat Town’s misrepresentations can be considered material at the summary-judgment
stage. Under Michigan law, questions of materiality are generally for jury determination, see Westchester Fire Ins.
Co. v. Hanley, 284 F.2d 409, 415 (6th Cir. 1960); Samuels v. Allstate Prop. & Cas. Ins. Co., 310 F. Supp. 3d 847, 869
871 (E.D. Mich. 2018), and are intertwined with questions of intent, see West, 259 N.W.2d at 557. “When the alleged
misrepresentation comes down to a disparity between the true value of the damaged property and the value claimed
by the insured, Michigan courts will submit these cases to a jury so long as the claimant has a ‘plausible non-fraudulent
explanation’ for the disparity—even if the disparity is rather large.” Sinkfield v. State Farm Ins., 580 F. App’x 323,
326–27 (6th Cir. 2014) (quoting West, 259 N.W. 2d at 558). Summary judgment may be proper if there is an “extreme”
disparity between the “actual value of the property and the claimed value of the property” and if an insured person
refuses to provide an explanation for the disparity despite pressure to do so. Id. at 327; see also Flowers v. IDS Prop.
Cas. Ins. Co., No. 10-CV-15164, 2012 WL 5906728, at *5 (E.D. Mich. Nov. 26, 2012). Here, Meat Town’s claims
for meat sourced from Kap’s and Quality are only 5.7% of the combined burglary and arson claims. Cf. West,
259 N.W.2d at 557 (determining that fraudulent claim constituting 4% of total claim was immaterial). Further, the
supposed misrepresentation about the Quality products is the delivery date; the amount delivered is not contested.
I can find no case in which a court that is applying Michigan law considered an insured’s misreporting a delivery date
to be a material misrepresentation. Absent such precedent, I would conclude that there is a genuine issue of material
fact about materiality.
                                                          30